Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148643                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148643
                                                                    COA: 318792
                                                                    Wayne CC: 13-001296-FC
  DAVINA CORAN MOSBY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 3, 2014 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Lockridge (Docket No. 149073) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           h0721
                                                                               Clerk